— In a proceeding to validate a petition designating Garth Marchant as a candidate in a primary election to be held on September 15, 1992, for the nomination of the Democratic Party as its candidate for the public office of Member of the Assembly from the 29th Assembly District, the appeal is from a judgment of the Supreme Court, Queens County (DiTucci, J.), dated August 18, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner contends that the Board of Elections of the City of New York was the only necessary and proper party to this validation proceeding, necessitating service of process upon that body alone. We disagree. There were two objectors to the designating petition — Wilma Davis and Charles Williams. While the petitioner properly named both objectors as parties to the proceeding, due to his failure to serve the objector Williams according to a directive in the order to show cause, the court lacked personal jurisdiction over a necessary party. Therefore, the proceeding was properly dismissed (see, Matter of Gadsen v Board of Elections, 57 NY2d 751; Matter of Wein v Molinari, 51 NY2d 717; Matter of Moss v D’Apice, 138 AD2d 436; Matter of Philpotts v Black, 122 AD2d 909; Matter of Brosnan v Black, 104 AD2d 469, affd 63 NY2d 692). Mangano, P. J., Thompson, Sullivan, Lawrence and Pizzuto, JJ., concur.